                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       RICHARD JOHNSON,                                 Case No. 17-cv-06618-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER GRANTING PLAINTIFF’S
                                                 v.                                         MOTION TO AMEND THE THIRD
                                  10
                                                                                            AMENDED COMPLAINT
                                  11       LOS ALTOS OFFICE CENTER
                                           CORPORATION, INC. and Does 3-10,                 Re: Dkt. No. 40
                                  12       inclusive,
Northern District of California
 United States District Court




                                                        Defendants.
                                  13

                                  14

                                  15           Plaintiff Richard Johnson claims that he is a disabled person who was denied full and equal

                                  16   access due to architectural barriers he says he encountered during a May 23, 2017 visit to facilities

                                  17   owned or operated by defendant Los Altos Office Center Corporation, Inc. (“LAOCC”). The

                                  18   Third Amended Complaint (“TAC”), the operative pleading,1 asserts three claims for relief under

                                  19   (1) California Government Code § 4450 et seq. and California Civil Code §§ 54, 54.1 et seq.,

                                  20   (2) the Unruh Civil Rights Act, California Civil Code §§ 51, 52 and the Americans with

                                  21   Disabilities Act as incorporated by Civil Code § 51(f), and (3) the Americans with Disabilities Act

                                  22   of 1990, 42 U.S.C. §§ 12101, et seq.

                                  23           Mr. Johnson now moves for leave to amend the TAC to include additional dates of his

                                  24   visits to the subject property. LAOCC has not filed any response to the motion, and briefing on

                                  25   the matter is closed. Civ. L.R. 7-3. Upon consideration of the papers presented, as well as the

                                  26   discussion held at the October 30, 2018 hearing, the Court grants Mr. Johnson’s motion for leave

                                  27

                                  28
                                       1
                                        Mr. Johnson’s prior complaints were brought against different defendants who have been
                                       voluntarily dismissed or otherwise dropped from these proceedings.
                                   1   to amend the TAC.

                                   2          Rule 15(a) of the Federal Rules of Civil Procedure governs motions for leave to amend and

                                   3   provides that “[t]he court should freely give leave when justice so requires.” Fed. R. Civ. P.

                                   4   15(a)(2). The decision whether to grant leave to amend under Rule 15(a) is committed to the

                                   5   sound discretion of the trial court. Waits v. Weller, 653 F.2d 1288, 1290 (9th Cir. 1981). Leave

                                   6   need not be granted, however, where the amendment would cause the opposing party undue

                                   7   prejudice, is sought in bad faith, constitutes an exercise in futility, or creates undue delay. Foman

                                   8   v. Davis, 371 U.S. 178, 182 (1962). “Absent prejudice, or a strong showing of any of the

                                   9   remaining Foman factors, there exists a presumption under Rule 15(a) in favor of granting leave to

                                  10   amend.” Eminence Capital LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

                                  11          In addition to the May 23, 2017 visit to the subject property, Mr. Johnson would like to

                                  12   amend the TAC to include additional visits he says he made on dates in October, November and
Northern District of California
 United States District Court




                                  13   December 2016, as well as in January 2017. Although Mr. Johnson states that the parties have

                                  14   already held a joint site inspection, he argues that LAOCC will not be prejudiced because his

                                  15   allegations about the access barriers will remain the same. Dkt. No. 40 at 2-3, 5.2 It is not clear

                                  16   why Mr. Johnson has only recalled these additional visits now, nearly one year into this litigation.

                                  17   Nevertheless, his counsel avers that she filed the present motion promptly after being advised by

                                  18   Mr. Johnson about the additional visits. Id. at 3-5. And as noted above, LAOCC has not filed any

                                  19   response to Mr. Johnson’s motion to amend, indicating that it does not oppose Mr. Johnson’s

                                  20   proposed amendment. On this record, the Court finds that the requested the amendment would not

                                  21   cause LAOCC undue prejudice, is not sought in bad faith, does not constitute an exercise in

                                  22   futility, and does not create undue delay.

                                  23          Accordingly, Mr. Johnson’s motion for leave to amend the TAC to include the additional

                                  24   visits to LAOCC is granted. However, Mr. Johnson will not be permitted to file his proposed

                                  25   amendment (Dkt. No. 40 at 8), which simply identifies the text in the TAC he wishes to replace

                                  26   and the additional text he wishes to add to that pleading. Instead, Mr. Johnson must file a new

                                  27

                                  28
                                       2
                                         All pin cites are to the page number that appears in the ECF header on Mr. Johnson’s court
                                       filings.
                                                                                         2
                                   1   pleading, titled Fourth Amended Complaint, that includes the amendments he is being permitted to

                                   2   make. See Civil L.R. 10-1. Mr. Johnson shall file his Fourth Amended Complaint no later than

                                   3   November 2, 2018. LAOCC’s response to the Fourth Amended Complaint must be filed no later

                                   4   than November 16, 2018. Fed. R. Civ. P. 15(a)(3).

                                   5          IT IS SO ORDERED.

                                   6   Dated: October 30, 2018

                                   7
                                                                                                 VIRGINIA K. DEMARCHI
                                   8                                                             United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
